      2:20-cv-02962-DCN         Date Filed 09/24/20      Entry Number 5        Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION
                          CASE NUMBER: 2:20-CV-02962-DCN

 Nautilus Insurance Company,

                                        Plaintiff,
 v.                                                          NOTICE OF DISMISSAL
                                                             WITHOUT PREJUDICE
 Craig Elwood, George Christodal, NC Trailer
 Park, LLC, Ekaterina Al Quzza, Samuel King,
 III, Angela King, and Heather Shaw,

                                     Defendants.


       The undersigned, as attorney for the Plaintiff herein, hereby stipulates, pursuant to Rule

41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, that the Complaint be dismissed, without

prejudice.

                                                     MURPHY & GRANTLAND, P.A.


                                                     s/J.R. Murphy
                                                     J.R. Murphy, Esquire
                                                     Fed I.D. No. 3119
                                                     Murphy & Grantland, P.A.
                                                     P.O. Box 6648
                                                     Columbia, South Carolina 29260
                                                     (803) 782-4100
                                                     Attorneys for Plaintiff

Columbia, South Carolina
September 24, 2020
